Order entered June 16, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00791-CR
                                No. 05-20-00792-CR
                                No. 05-20-00793-CR

                  SHAWN PATRICK THURMAN, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 363rd Judicial District Court
                            Dallas County, Texas
     Trial Court Cause Nos. F19-25733-W, F19-25734-W & F19-25735-W

                                      ORDER

      Before the Court is the State’s June 14, 2021 motion for an extension of time

to file its brief in the above appeals. We GRANT the motion and ORDER the

brief received along with the motion filed as of the date of this order.


                                               /s/   DENNISE GARCIA
                                                     JUSTICE